   Case: 1:18-cv-07686 Document #: 264 Filed: 12/06/19 Page 1 of 5 PageID #:3121




                 IN THE UNITED STATES DISTRICT COURT FOR
            THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

FAHRIDA KURNIAWATI and VINI                           )
WULANDARI, as Co-Special Administrators               )
In re Lion Air Flight JT 610 Crash                    )
of the Estate of HARVINO, deceased,                   )
                                                      )              Lead Case: I:18-cv-07686
                              Plaintiffs,             )
       v.                                             )              This filing applies to
                                                      )              Case No.: I:19-cv-00797
THE BOEING COMPANY, a corporation,                    )
                                                      )
                              Defendant.              )

  RESPONSE OF VINI WULANDARI IN OPPOSITION TO MOTION OF FAHRIDA
     KURNIAWATI TO REMOVE WULANDARI AS CO-ADMINISTRATOR

       NOW COMES Vini Wulandari, Co-Special Administrator of the Estate of Harvino,

deceased, and for this Response in Opposition to the Motion of Fahrida Kurniawati Motion to

Remove Vini Wulandari as Co-Administrator and Terminate Attorney Tom Gardiner’s

Representation, states as follows:

       1.      In Ms. Kurniawati’s Motion to Remove Vini Wulandari as Co-Administrator and

Terminate Attorney Tom Gardiner’s Representation (Doc. 255), the Lessmeister Firm repeatedly

attempts to suggest that the fact that Ms. Kurniawati no longer wants Ms. Wulandari in the case

is somehow determinative or significant. But in reality, Ms. Kurniawati has no more power to

make decisions in this case than Ms. Wulandari does.

       2.      The underlying issue here is that the Lessmeister Firm has not identified a single

case or statutory authority that would support their argument that this Court is able to remove

Ms. Wulandari as a co-special administrator, given the situation as it currently exists.

       3.      Indeed, at the last court hearing, on November 19, 2019, the undersigned counsel

made an oral motion to amend the motion previously filed on behalf of Ms. Wulandari (Doc.




                                                 1
   Case: 1:18-cv-07686 Document #: 264 Filed: 12/06/19 Page 2 of 5 PageID #:3122




253) to reflect Ms. Wulandari’s request that both she and Ms. Kurniawati remain as co-special

administrators (See transcript, Doc. 260, pg.6-7). Ms. Wulandari is taking the same position that

she had when the Lessmeister firm filed its initial motion and Ms. Wulandari suggested to the

Court that the Lessmeister firm file an additional appearance in this case. The Court allowed the

Lessmeister firm to file an additional appearance.

       4.      Moreover, this Court expressed at the last status hearing that it was the Court’s

intent that both the Lessmesister Firm and the undersigned counsel continue to represent Ms.

Kurniawati and Ms. Wulandari together. (See transcript, Doc. 260, pg.7).

       5.      The Lessmesister firm mistakenly relies on 735 ILCS 5/2–1008(b) as the statutory

basis for seeking to remove Ms. Wulandari. 735 ILCS 5/2–1008(b) allows a party to proceed

with an action against an opponent who dies during litigation by having a special representative

appointed to defend the action. That is clearly not the situation here, where a special

representative has already been appointed.

       6.      This Court should also disregard the Indonesian decrees attached to Ms.

Kurniawati's motion as Exhibits 3-4, as neither of the documents are translated and thus the

Court has no way to verify the accuracy of the statements made about the decrees by the

Lessmeister firm. Moreover, as set forth herein, even assuming that the characterization of the

attached to the motion, they still do nothing to support the Lessmeister Firm’s argument

regarding the propriety of removing Ms. Wulandari.

       7.      Regarding the Lessmeister Firm’s arguments about Indonesian law somehow

prohibiting Ms. Wulandari from continuing to serve as co-special administrator of the estate of

Harvino, they have failed to cite any legal authority on that issue. Additionally, Ms. Kurniawati

clearly waived her right to assert that issue when she filed the petition seeking to have Ms.




                                                2
   Case: 1:18-cv-07686 Document #: 264 Filed: 12/06/19 Page 3 of 5 PageID #:3123




Wulandari be appointed a co-special administrator. (See Petition attached hereto as Exhibit A).

For example, courts have held that a party waives any objection to an alleged attorney conflict of

interest if it fails to assert that conflict promptly. First National Bank v. St. Charles National

Bank, 152 Ill.App.3d 923, 932-33 (2nd Dist. 1987) (holding that a party waived an attorney

conflict by delaying sixteen months before asserting it); Tanner v. Board of Trustees, 121

Ill.App.3d 139, 146-47 (4th Dist.1984)(holding that a party waived an attorney conflict by

delaying nine months before asserting it).

       8.      Moreover, Ms. Kurniawati also executed Consent forms on behalf of herself and

each of her children consenting to having Ms. Wulandari appointed as a Co-Special

Administrator. (Signed consent forms attached hereto as Exhibit B).

       9.      Much of the motion filed by the Lessmeister firm also focuses on the fact that Ms.

Wulandari will not inherit any of the proceeds from a settlement or verdict in this case, but that

argument is immaterial to the issue at hand. A person does not need to be an heir in order to be

appointed a special administrator. The statute relating to the appointment of a special

administrator is clear. Courts have explained that the Wrongful Death Act is the sole source for

determining who may sue and under what conditions. Mio v. Alberto–Culver Co., 306 Ill.App.3d

822, 826 (1999). The special administrator, as personal representative, possesses the sole right to

prosecute the action. Id. See also Cushing v. Greyhound Lines, Inc., 2012 IL App (1st) 100768,

¶ 92 (It is the administrator of the decedent's estate who must bring a wrongful death action, and

it is the administrator and not the heir who has both the right to institute and the right to settle a

wrongful death action.) There is no requirement that a guardian of a minor child intervene in

such action. Harnetiaux' Estate v. Hartzell, 91 Ill.App.2d 222, 227 (1968). The right to institute a

wrongful death action and to settle the same is with the personal representative of the deceased




                                                  3
   Case: 1:18-cv-07686 Document #: 264 Filed: 12/06/19 Page 4 of 5 PageID #:3124




and not with an heir. Id. Wrongful death actions do “not create an individual right in a

beneficiary to bring suit.” Rodgers v. Consolidated R.R. Corp., 136 Ill.App.3d 191, 193 (1985).

       10.     Moreover, the Lessmeister Firm has not even attempted to allege a substantive

basis for disqualification of Ms. Wulandari, or any conflict of interest sufficient to disqualify Ms.

Wulandari. For example, there have been no allegations that Ms. Wulandari has ever acted

improperly or not in the best interests of the Estate. The motion brought by the Lessmeister

Firm, and the entirety of their actions so far in this case (including very significantly refusal to

participate in the most recent mediation session with Judge O’Connell), have been centered in

gamesmanship.

       11.     The parties here agreed to act as co-administrators at the inception of the case;

one of the Co-Special Administrators cannot be removed just because the other has a change of

heart during the pendency of the case.

       WHEREFORE, Vini Wulandari, co-Special Administrator of the Estate of Harvino,

deceased, requests that this Court deny the instant Motion to Remove Vini Wulandari as Co-

Administrator and Terminate Attorney Tom Gardiner’s Representation, and grant such further

relief that this Court deems just and equitable.

Dated: December 6, 2019                       Respectfully submitted,
                                              VINI WULANDARI, Co-Special
                                              Administrator of the Estate of Harvino, deceased

                                              /s/ Thomas G. Gardiner
                                              Thomas G. Gardiner (ARDC No. 6180243)
                                              John R. Wrona (ARDC No. 6244155)
                                              Shannon V. Condon (ARDC No. 6308781)
                                              GARDINER KOCH WEISBERG & WRONA
                                              53 West Jackson Blvd., Suite 950
                                              Chicago, IL 60604
                                              Ph: (312) 362-0000
                                              Fax: (312) 362-0440
                                              tgardiner@gkwwlaw.com
                                              jwrona@gkwwlaw.com
                                              scondon@gkwwlaw.com


                                                   4
   Case: 1:18-cv-07686 Document #: 264 Filed: 12/06/19 Page 5 of 5 PageID #:3125




                     CERTIFICATE OF SERVICE


        I hereby certify that on December 6, 2019, I electronically filed this Response in
Opposition to the Motion of Fahrdia Kurniawati Motion to Remove Vini Wulandari as Co-
Administrator and Terminate Attorney Tom Gardiner’s Representation with the Clerk of
the Court using the CM/ECF system, which will send notification of such filing upon all counsel
of record via CM/ECF.



                                                   /s/ Thomas G. Gardiner
                                                   GARDINER KOCH WEISBERG & WRONA
                                                   53 West Jackson Blvd., Suite 950
                                                   Chicago, IL 60604
                                                   Ph: (312) 362-0000




                                              5
